SMITH, Justice.
W. R. Wiseman executed and delivered his promissory note to the Lavernia State Bank, and Joe Wiseman guaranteed payment thereof. The bank failed and its assets were taken over and its affairs administered by the State Banking Commissioner as provided by law. Afterwards said note was transferred to the State Bank of Lavernia, which brought this action against the maker and guarantor to recover upon the note. From an adverse judgment the Wisemans have appealed.
This is a companion case to W. R. Wiseman v. State Bank of Lavernia (76 S.W.(2d) 205), this day decided by this court, in which the facts and questions of law are identical with those in this case.
For the reasons given in the cited case, the judgment of the trial court herein is affirmed.
BICKETT, C. J., did not participate in the decision of this case.